MacLean, J.
Having undertaken "to furnish certain supplies ■and do certain work, just what, it does not appear, on the premises ■of Post & McCord, at Greenpoint, H. Y., the defendants wrote the plaintiff company: “ You may enter this as our order Ho. 1737, ■and proceed with the work at once, provided that it covers all steam pipes and connections of every kind now in place, in their main building, boiler and engine-rooms, * * * price to be for the work complete, two hundred and forty dollars.” The plaintiff ■company did some, work and used some materials on the premises ■and received the stipulated $240. Then it appeared that the ■defendants were under obligations to cover a cold-water pipe running independently of any other pipe in the store, to the black■smith shop to fill barrels and tubs for blacksmith purposes, and without any connection with the steam pipes excepting a valve, so that the steam could be used to keep the pipe from freezing or "thaw it out. This work was done by the plaintiff company at "the request of the defendants, upon whose refusal to pay therefor came this action, wherein defendants claimed that the work upon the cold-water pipe was embraced within the terms of the order .as stated above. That it plainly was not, and for the practically undisputed value of the work and materials, judgment was rightly rendered by the justice for the plaintiff company. It was contended on argument here, that the judgment should be reversed for error in not permitting a person, who testified that he was an engineer and electrician, to answer the question, “ whether, under the terms of that contract, a water pipe that is situated within the "building and connected with steam pipes with a valve, would come in as part of this contract.” Even were it admitted that the *754statement of the witness that he was an engineer and electrician qualified him as an expert as to things mechanical, it certainly did not render him competent, to read new words into, or a new meaning in the words of the order given by the defendants to the plaintiff.
The judgment should be affirmed, with costs.
Freedman, P. J., and Leventritt, J., concur.
Judgment affirmed, with costs.